 

LOGO [g867804g08l98.jpg]

  

29 Hartwell Avenue

Lexington, MA 02421

P (617) 945 7361

EXHIBIT 10.12

March 11, 2020

Ronald C. Renaud, Jr.

 

Re:

Amendment to Employment Agreement

Dear Ron:

Reference is made to that certain Employment Agreement dated October 31, 2014
between Translate Bio, Inc. (formerly known as RaNA Therapeutics, LLC) (the
“Company”), and you regarding the terms of your employment with the Company (the
“Employment Agreement”). This letter agreement (the “Amendment”) confirms the
agreement between the Company and you regarding an amendment to the Employment
Agreement. Please note that you must sign and return this Amendment within seven
(7) days of receipt to avail yourself of its terms.

 

1.

The following language shall be inserted as paragraphs 14, 15 and 16 of the
Offer Letter.

“14. Parachute Treatment. Notwithstanding any other provision of this Agreement
to the contrary, if payments and benefits provided for under this Agreement
together with any payments or benefits under any other agreement or arrangement
between the Company or any of its affiliates and you are considered “excess
parachute payments” under Section 280G of the Internal Revenue Code (the
“Code”), then such excess parachute payments plus any other payments made by the
Company and its affiliates that you are entitled to receive that are considered
excess parachute payments shall be limited to the greatest amount that may be
paid to you under Section 280G of the Code without causing any loss of deduction
to the Company under such Code Section, but only if, by reason of such
reduction, the “Net After Tax Benefit” (as defined below) to you shall exceed
the net after tax benefit if such reduction was not made. “Net After Tax
Benefit” for purposes of this Agreement shall mean the sum of (i) the total
amounts payable to you that would constitute an “excess parachute payment”
within the meaning of Section 280G of the Code, less (ii) the amount of federal,
state and other income taxes payable with respect to the foregoing calculated at
the maximum marginal tax rate for each year in which the foregoing shall be paid
to you (based upon the rate in effect for such year as set forth in the Code at
the time of termination of your employment or the change in control), less
(iii) the amount of excise taxes imposed with respect to the payments and
benefits described above by Section 4999 of the Code. The determination of
whether payments would be considered excess parachute payments and the
calculation of all the amounts referred to in this section shall be made
reasonably and in good faith by the parties, provided, that if the parties
cannot agree, then such determination (and supporting calculations) shall be
made by attorneys, accountants, or an executive compensation consulting firm
each as selected by the Company at the expense of the Company (the “280G Service
Providers”). Any determination by the 280G Service Providers made in good faith
shall be binding upon the Company and you.

 

LOGO [g867804g77m63.jpg]



--------------------------------------------------------------------------------

15. Tax Acknowledgement. All forms of compensation referred to in this Agreement
are subject to all applicable federal, state and/or local withholding and/or
payroll taxes, and the Company may withhold from any amounts payable to you in
order to comply with such withholding obligations and you shall be responsible
for all applicable taxes with respect to such compensation. You hereby
acknowledge that the Company does not have a duty to design its compensation
policies in a manner that minimizes your tax liabilities, and you will not make
any claim against the Company or its board of directors related to tax
liabilities arising from your compensation. You further acknowledge that you are
not relying upon the advice or representation of the Company with respect to the
tax treatment of any of the compensation set forth in this Agreement.

16. 409A Compliance. This Agreement is intended to provide payments that are
exempt from or compliant with Section 409A, and should be interpreted consistent
with that intent. The attached exhibit entitled “Payments Subject to
Section 409A” is hereby appended to the Agreement as Attachment A and, if
applicable, replaces any previous such attachment concerning the same subject
matter.”

 

2.

This Amendment shall be governed, construed and interpreted in accordance with
the laws of the Commonwealth of Massachusetts, without giving effect to any
principles of conflicts of law that would require the application of laws of any
other jurisdiction.

 

3.

Except as specifically provided herein, the Employment Agreement remains in full
force and effect, and is not modified or amended hereby.

 

4.

This Amendment may be executed in counterparts by each of the signatories, each
of which will be considered an original, but all of which together will
constitute one agreement.

[remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

We look forward to receiving a response from you within seven (7) days
acknowledging, by signing below, that you have accepted the terms of this
Amendment to your Employment Agreement.

 

Very truly yours, TRANSLATE BIO, INC. By:   /s/ Daniel Lynch   Daniel Lynch

I have read and accept the terms of this Amendment to my Employment Agreement.

Accepted and Agreed as of March 11, 2020

 

 

/s/ Ronald C. Renaud, Jr.

  Ronald C. Renaud, Jr.

 

3



--------------------------------------------------------------------------------

Attachment A

Payments Subject to Section 409A

1. Subject to this Attachment A, any severance payments that may be due under
the letter agreement shall begin only upon the date of your “separation from
service” (determined as set forth below) which occurs on or after the
termination of your employment. The following rules shall apply with respect to
distribution of the severance payments, if any, to be provided to you under the
letter agreement, as applicable:

 

  a.

It is intended that each installment of the severance payments under the letter
agreement shall be treated as a separate “payment” for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”). Neither the
Company nor you shall have the right to accelerate or defer the delivery of any
such payments except to the extent specifically permitted or required by
Section 409A.

 

  b.

If, as of the date of your “separation from service” from the Company, you are
not a “specified employee” (within the meaning of Section 409A), then each
installment of the severance payments shall be made on the dates and terms set
forth in the letter agreement.

 

  c.

If, as of the date of your “separation from service” from the Company, you are a
“specified employee” (within the meaning of Section 409A), then:

 

  i.

Each installment of the severance payments due under the letter agreement that
is paid within the short-term deferral period (as defined under Section 409A)
shall be treated as a short-term deferral within the meaning of Treasury
Regulation Section l.409A-l(b)(4) to the maximum extent permissible under
Section 409A and shall be paid on the dates and terms set forth in the letter
agreement; and

 

  ii.

Each installment of the severance payments due under the letter agreement that
is not described in this Attachment A, Section I (c)(i) and that would, absent
this subsection, be paid within the six-month period following your “separation
from service” from the Company shall not be paid until the date that is six
months and one day after such separation from service (or, if earlier, your
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments if and to the maximum
extent that such installment is deemed to be paid under a separation pay plan
that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service). Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of your second taxable year following the
taxable year in which the separation from service occurs.

2. The determination of whether and when your separation from service from the
Company has occurred shall be made and in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1 (h). Solely
for purposes of this Attachment A, Section 2, “Company” shall include all
persons with whom the Company would be considered a single employer under
Section 414(b) and 414( c) of the Internal Revenue Code of 1986, as amended.

3. The Company makes no representation or warranty and shall have no liability
to you or to any other person if any of the provisions of the letter agreement
(including this Attachment) are determined to constitute deferred compensation
subject to Section 409A but that do not satisfy an exemption from, or the
conditions of, that section.